 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   WAYNE SNODGRASS, State Bar #148137
     Deputy City Attorney
 3   TARA M. STEELEY, State Bar #231775
     Deputy City Attorney
 4   City Hall, Room 234
     1 Dr. Carlton B. Goodlett Place
 5   San Francisco, California 94102-4682
     Telephone:     (415) 554-4655
 6   Facsimile:     (415) 554-4699
     E-Mail:        tara.steeley@sfcityatty.org
 7

 8   Attorneys for Defendants
     CITY AND COUNTY OF SAN FRANCISCO,
 9   SAN FRANCISCO PORT COMMISSION,
     operating under the title PORT OF SAN FRANCISCO,
10   ELAINE FORBES, in her capacity as Interim Executive Director
     of the San Francisco Port, PETER DALEY, in his capacity as
11   Deputy Director Maritime, the San Francisco Port
     JEFF BAUER, in his capacity as Deputy Director of Real Estate,
12   the San Francisco Port; JOE MONROE, in his capacity as
     Harbormaster, South Beach Harbor, Pier 40
13

14                                  UNITED STATES DISTRICT COURT

15                                NORTHERN DISTRICT OF CALIFORNIA

16    LIL’ MAN IN THE BOAT, INC., a California       Case No. 3:17-cv-00904 JST
      Corporation,
17                                                   STIPULATION AND [PROPOSED] ORDER
             Plaintiff,                              TO CONTINUE CASE MANAGEMENT
18                                                   CONFERENCE
             vs.
19
      CITY AND COUNTY OF SAN FRANCISCO
20    and SAN FRANCISCO PORT                         Date Action Filed:   February 23, 2017
      COMMISSION, operating under the title          Trial Date:          None set
21    PORT OF SAN FRANCISCO, ELAINE
      FORBES, Interim Executive Director of the
22    San Francisco Port; PETER DALEY, Deputy
      Director Maritime, the San Francisco Port;
23    JEFF BAUER, Deputy Director of Real Estate,
      the San Francisco Port; JOE MONROE,
24    Harbormaster, South Beach Harbor, Pier 40,

25           Defendants.

26

27

28
        STIP. AND [PROPOSED] ORDER RE CMC                                     n:\lit\li2017\171137\01314867.docx
        CASE NO. 3:17-cv-00904 JST
 1                                               STIPULATION

 2          WHEREAS, this Court set a Further Case Management Conference for December 12, 2018;

 3          WHEREAS, Plaintiff’s Motion for Class Certification is pending before the Court;

 4          WHEREAS, continuing the conference until after the Court renders a decision on Plaintiff’s

 5   Motion for Class Certification will conserve judicial resources and the parties’ resources;

 6          WHEREAS, the parties jointly request that the Court continue the Further Case Management

 7   Conference to January 16, 2019, subject to the Court’s availability;

 8          Accordingly, pursuant to Local Civil Rule 6-2, the parties stipulate as follows:

 9          1.      Subject to the Court’s approval, the Further Case Management Conference shall be

10   continued to January 16, 2019, or to a date shortly thereafter as set by the Court;

11          2.      The last day to file the Joint or Separate Case Management Statement shall be one week

12   prior to the Case Management Conference.

13          IT IS SO STIPULATED.

14   Dated: November 28, 2018                      DENNIS J. HERRERA
                                                   City Attorney
15                                                 WAYNE SNODGRASS
                                                   TARA M. STEELEY
16                                                 Deputy City Attorneys
17                                             By: /s/Tara M. Steeley
18                                                TARA M. STEELEY

19                                                 Attorneys for Defendants CITY AND COUNTY OF
                                                   SAN FRANCISCO, SAN FRANCISCO PORT
20                                                 COMMISSION, operating under the title PORT OF SAN
                                                   FRANCISCO, ELAINE FORBES, PETER DALEY,
21                                                 JEFF BAUER, JOE MONROE

22
     Dated: November 28, 2018
23                                             By: **/s/ Amelia Winchester
                                                  DAVID ONGARO
24                                                AMELIA WINCHESTER
                                                  Attorneys at Law
25
                                                   LIL’ MAN IN THE BOAT, INC., a California
26                                                 Corporation

27                                                 **Pursuant to GO 45, the electronic signatory has
                                                   obtained approval from this signatory.*
28                                                        1
        STIP. AND [PROPOSED] ORDER RE CMC                                             n:\lit\li2017\171137\01314867.docx
        CASE NO. 3:17-cv-00904 JST
                                             [PROPOSED] ORDER
 1

 2          For good cause appearing, the Court hereby ORDERS the following:

 3          1.      Further Case Management Conference, set for December 12, 2018, shall be continued

 4   to January 16, 2019, subject to the Court’s availability.

 5          2.      The last day to file the Joint or Separate Case Management shall be one week prior to

 6   the conference.

 7

 8          IT IS SO ORDERED.

 9
     Dated: November 29, 2018
10                                                         THE HONORABLE JON S. TIGAR
                                                           Judge, United States District Court
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                         2
        STIP. AND [PROPOSED] ORDER RE CMC                                           n:\lit\li2017\171137\01314867.docx
        CASE NO. 3:17-cv-00904 JST
